Exhibit 10.1




FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of March
22, 2018, is by and among NEOGENOMICS LABORATORIES, INC., a Florida corporation
(the “Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto, and REGIONS BANK, as
administrative agent (the “Administrative Agent”).


W I T N E S S E T H :


WHEREAS, credit facilities have been extended to the Borrower pursuant tthat
certain Credit Agreement, dated as of December 22, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among the Borrower, the Guarantors identified therein, the
Lenders identified therein, and Regions Bank, as Administrative Agent and
Collateral Agent; and


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement, and the Required Lenders have agreed to the requested modifications
on the terms set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Amendments to the Credit Agreement.


2.1    The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
    
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” to
which Section 4975 of the Internal Revenue Code applies or (c) any Person whose
underlying assets include “plan assets” of any such “employee benefit plan” or
“plan” within the meaning of 29 CFR 2510.3-101 as modified by Section 3(42) of
ERISA.


“LIBOR Replacement Rate” means as defined in Section 3.1(h).
“LIBOR Scheduled Unavailability Date” means as defined in Section 3.1(h).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
2.2    The definition of “Adjusted LIBOR Rate” in Section 1.1 of the Credit
Agreement is amended by removing clause (iii) and removing “or” at the end of
clause (ii).


2.3    The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is amended by inserting “(A)” between “(ix)” and “other” and inserting
the following language in clause (ix) immediately after “for such period”:


and (B) a one-time add-back in the amount of $340,845 for the Fiscal Quarter
ended September 30, 2017 for loss of gross margin resulting from the impact of
hurricanes on Holdings and its Subsidiaries in such Fiscal Quarter


2.4    The definition of “Index Rate” in Section 1.1 of the Credit Agreement is
amended by removing clause (c) and removing “, or” at the end of clause (b).


2.5    The definition of “Obligations” in Section 1.1 of the Credit Agreement is
amended by adding “(a)” between the words “of” and “each” in the first line, and
by adding the following clause (b) immediately after the words “Secured Treasury
Management Agreement”:


and (b) each Subsidiary of any Credit Party from time to time owed to the
Qualifying Swap Providers and the Qualifying Treasury Management Banks under any
Secured Swap Agreement or Secured Treasury Management Agreement, in each case


2.6    Section 3.1 of the Credit Agreement is amend by adding the language set
forth on Exhibit A attached hereto as a new clause (h).


2.7    Section 6.17 of the Credit Agreement is amended by removing “and” at the
end of clause (d), replacing the “.” at the end of clause (e) with “, and”, and
inserting the following as a new clause (f):


(f) the Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.
2.8    Section 8.7(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:


(a)     Consolidated Leverage Ratio.     Permit the Consolidated Leverage Ratio
as of the end of any Fiscal Quarter of the Borrower to be greater than (i) for
any Fiscal Quarter ending on or after March 31, 2017 to and including December
31, 2018, 3.75:1.0, (ii) for any Fiscal Quarter ending on or after March 31,
2019 to and including December 31, 2019, 3.50 to 1.0, (iii) for any Fiscal
Quarter ending on or after March 31, 2020 to and including December 31, 2020,
3.25 to 1.0, and (iv) for any Fiscal Quarter ending on or after March 31, 2021
and thereafter, 3.00:1.0.


2.9    A new Section 11.22 is added to the Credit Agreement to read as set forth
on Exhibit B attached hereto.


3.     Conditions Precedent. This Amendment shall become effective as of the
date hereof upon satisfaction of each of the following conditions precedent in
each case in a manner reasonably satisfactory to the Administrative Agent:


3.1.    Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment properly executed by an Authorized Officer of each Credit
Party, the Required Lenders and the Administrative Agent.


3.2.    Fees and Expenses. The Administrative Agent shall have confirmation that
all reasonable out-of-pocket fees and expenses required to be paid on or before
the date hereof, including those fees in connection with that certain Fee Letter
dated as of the date hereof by and between the Borrower and the Administrative
Agent, have been paid, including the reasonable out-of-pocket fees and expenses
of counsel for the Administrative Agent.


4.     Amendment is a “Credit Document”. This Amendment is a Credit Document and
all references to a “Credit Document” in the Credit Agreement and the other
Credit Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Credit
Documents) shall be deemed to include this Amendment.


5.    Representations and Warranties; No Default. Each Credit Party represents
and warrants to the Administrative Agent that, on and as of the date hereof,
immediately after giving effect to this Amendment, (a) the representations and
warranties contained in Section 6 of the Credit Agreement and in the other
Credit Documents are true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality in
which case such representation and warranty is true and correct in all respects)
on and as the date hereof, except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects (except to the extent such representation or warranty is
already qualified by materiality in which case such representation and warranty
is true and correct in all respects) as of such earlier date, and (b) no event
has occurred and is continuing which constitutes an Event of Default or a
Default.


6.    Reaffirmation of Obligations. Each Credit Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Credit Documents and (c) agrees that this Amendment
and all documents, agreements and instruments executed in connection with this
Amendment do not operate to reduce or discharge such Credit Party’s obligations
under the Credit Documents.


7.    Reaffirmation of Security Interests. Each Credit Party (a) affirms that
each of the Liens granted in or pursuant to the Credit Documents are valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Credit Documents.


8.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Credit Documents shall remain in full force and effect.


9.    Counterparts/Facsimile. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g. “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.


10.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.


[signature pages follow]





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed as of the date first written above.
BORROWER:
NEOGENOMICS LABORATORIES, INC.,

a Florida corporation
By: /s/George Cardoza
Name: George Cardoza
Title: CFO


GUARANTORS:
NEOGENOMICS, INC.,

a Nevada corporation


By: /s/George Cardoza
Name: George Cardoza
Title: CFO


CLARIENT, INC.,
a Delaware corporation


By: /s/George Cardoza
Name: George Cardoza
Title: CFO


CLARIENT DIAGNOSTIC SERVICES, INC.,
a Delaware corporation
By: /s/George Cardoza
Name: George Cardoza
Title: CFO


NEOGENOMICS BIOINFORMATICS, INC.
a Florida corporation
By: /s/George Cardoza
Name: George Cardoza
Title: CFO




[SIGNATURE PAGES CONTINUE]


ADMINISTRATIVE AGENT:
REGIONS BANK, as Administrative Agent

    
By: /s/ Ned Spitzer
Name: Ned Spitzer
Title: Managing Director




LENDERS:
REGIONS BANK,

        
    
By: /s/ Ned Spitzer
Name: Ned Spitzer
Title: Managing Director


BANK OF AMERICA, N.A.,



By: /s/Heath B. Lipson
Name: Heath B. Lipson
Title: Senior Vice President


WELLS FARGO BANK, N.A.,



By: /s/ Teddy Koch
Name: Teddy Koch
Title: Director


HANCOCK BANK



By: /s/ Megan R. Brearey
Name: Megan R. Brearey
Title: Senior Vice President


THE HUNTINGTON NATIONAL BANK,



By: /s/ Josephine C. Wisniewski
Name: Josephine C. Wisniewski
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION,



By: /s John Astrab
Name: John Astrab
Title: SVP


[SIGNATURE PAGES CONTINUE]
CADENCE BANK, NATIONAL ASSOCIATION,



By: /s/ Will Donnelly
Name: Will Donnelly
Title: AVP


FRANKLIN SYNERGY BANK,



By: /s/ Lisa Fletcher
Name: Lisa Fletcher
Title: Senior Vice President


SEASIDE NATIONAL BANK & TRUST,



By: /s/ Wayne Griest
Name: Wayne Griest
Title: Market President





EXHIBIT A


(h)    LIBOR Replacement Rate. Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, but without limiting
Sections 3.1(a) and (b) above, if the Administrative Agent shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto), or the Borrower or Required Lenders notify the Administrative Agent
(with in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) shall have determined (which
determination likewise shall be final and conclusive and binding upon all
parties hereto), that (i) the circumstances described in Section 3.1(a)(i) have
arisen and that such circumstances are unlikely to be temporary, (ii) the
relevant administrator of LIBOR or a Governmental Authority having or purporting
to have jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining interest rates for loans in the applicable currency
(such specific date, the “LIBOR Scheduled Unavailability Date”), or (iii)
syndicated credit facilities among national and/or regional banks active in
leading and participating in such facilities currently being executed, or that
include language similar to that contained in this Section 3.1(h), are being
executed or amended (as applicable) to incorporate or adopt a new interest rate
to replace LIBOR for determining interest rates for loans in the applicable
currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate rate of interest, giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative rates of interest (any such
proposed rate, a “LIBOR Replacement Rate”), and make such other related changes
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.1(h) (provided, that any definition of the LIBOR
Replacement Rate shall specify that in no event shall such LIBOR Replacement
Rate be less than zero for purposes of this Agreement) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. The LIBOR Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such LIBOR Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification to application by the Administrative Agent made as so
determined shall not require the consent of, or consultation with, any of the
Lenders). For the avoidance of doubt, the parties hereto agree that unless and
until a LIBOR Replacement Rate is determined and an amendment to this Agreement
is entered into to effect the provisions of this Section 3.1(h), if the
circumstances under clauses (i) and (ii) of this Section 3.1(h) exist, the
provisions of Section 3.1(a) shall apply.



EXHIBIT B
Section 11.22    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that at least
one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Credit Party, that:
(i)    none of the Administrative Agent, the Joint Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Credit Document or any
documents related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR §2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that has under management or control, total assets of at least $50
million, in each case as described in 29 CFR §2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies;
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Joint Lead Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Joint Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.















